DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest a Schottky barrier diode comprising a semiconductor substrate configured to form a Schottky contact with the barrier metal layer, wherein the semiconductor substrate comprises: a first semiconductor region configured to form a first contact surface brought into contact with the barrier metal layer; and second semiconductor regions distributed at a plurality of locations, respectively, within the first contact surface and configured to form respective second contact surfaces brought into contact with the barrier metal layer, the first semiconductor region has an insulating characteristic with respect to a backward current flow from the semiconductor substrate to the barrier metal layer; each of the second contact surfaces is formed to have widths having an identical length in a first direction and second direction perpendicular to each other; and the first semiconductor region is depleted into the second semiconductor regions by the backward current flow to block the backward current flow through the second semiconductor regions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACK S CHEN/Primary Examiner, Art Unit 2893